DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
While Applicant is not required to file any Information Disclosure Statements, Applicant is reminded of their duty to disclose to the Office all information known to the Applicant to be "material to patentability as defined in 37 CFR 1.56." See MPEP §2001.04.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 is objected to because of the following informalities: in claim 2, line 3 “based on adjusted” should read --based on the adjusted--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auphan (US 2012/0296156 A1).
Referring to claim 1: Auphan teaches a sleep pod (see figure 3), comprising: a first enclosure for a user to sleep within (see figure 3; paragraph [0047]; wherein the bed includes a canopy creating an enclosure for a user to sleep within); a sensor (see figure 3, #302/304/306) configured to collect biological signals regarding how the user is sleeping within the first enclosure (see paragraphs [0031]-[0032] and [0047]-[0049]); and a control circuit (see figure 3, #314) configured to adjust characteristics of the first enclosure based on how the user is sleeping within the first enclosure (see paragraphs [0029], [0033] and [0050]-[0052]).
Referring to claim 3: Auphan further teaches the characteristics include one or more of temperature, humidity, position of a sleeping surface, pressure of a sleeping surface, noise penetration, scent, light blocking, oxygen level, or vibration (see paragraphs [0029], [0033] and [0050]-[0052]; wherein the characteristics include one or more of temperature, humidity, oxygen level, vibration, etc.).
Referring to claim 4: Auphan further teaches the control circuit is configured to receive information regarding adjustments made by other sleep pods, and the control circuit is configured to adjust the characteristics of the first enclosure based on the information regarding adjustments made by the other sleep pods (see figure 6; paragraphs [0071]-[0072]).
Referring to claims 5 and 6: Auphan further teaches the control circuit is configured to determine a sleeping problem of the user within the first enclosure based on how the user is sleeping within the first enclosure, wherein the characteristics are adjusted to resolve the sleeping problem of the user (see paragraphs [0068]-[0070]).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falk et al. (US 2015/0182406 A1).
Referring to claim 1: Falk teaches an infant sleep pod in the form of a neonatal incubator (see figure 1; paragraph [0012]), comprising: a first enclosure (see figure 1, #36; paragraph [0013]; wherein each zone, #36/38, are demarcated by short dividing wall or different mattresses to define first and second enclosures for cohabitating infants to rest while being concurrently warmed) for a user to sleep within; a sensor (see figure 1, #26/28) configured to collect biological signals regarding how the user is sleeping within the first enclosure (see paragraph [0014]; wherein the temperature of the patient is also an effective indicator of wakefulness or sleep state, and would impair or prevent sleep or resting of the infant if too cold or hot); and a control circuit (see figure 1, #34) configured to adjust characteristics of the first enclosure based on how the user is sleeping within the first enclosure (see paragraphs [0015]-[0016], [0021]-[0024]).
Referring to claim 2: Falk further teaches a second enclosure (see figure 1, #38; paragraph [0013]; wherein each zone, #36/38, are demarcated by short dividing wall or different mattresses to define first and second enclosures for cohabitating infants to rest while being concurrently warmed) for another user to sleep within, wherein the control circuit is also configured to adjust characteristics of the second enclosure based on adjusted characteristics of the first enclosure (see paragraphs [0015]-[0016], [0021]-[0024]).
Referring to claim 3: Falk further teaches the characteristics include one or more of temperature, humidity, position of a sleeping surface, pressure of a sleeping surface, noise penetration, scent, light blocking, oxygen level, or vibration (see paragraphs [0015]-[0016], [0021]-[0024]; wherein the characteristic being adjusted is temperature).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791